Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 22, 2021

The Court of Appeals hereby passes the following order:

A21D0179. IN THE INTEREST OF B. M. R., A CHILD (MOTHER).

      On November 6, 2020, the juvenile court entered an order terminating the
mother’s parental rights to her child, B. M. R. On January 6, 2021, the mother filed
this application for discretionary review. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-35 (d). Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, the mother filed her
application 61 days after entry of the termination order. Because the mother’s
application was untimely filed, we lack jurisdiction and the application is hereby
DISMISSED.
      Finally, the mother is informed that a juvenile court may grant an out-of-time
application if a parent’s appellate due process rights were frustrated by ineffective
assistance of counsel. See In the Interest of B. R. F., 299 Ga. 294, 298 (788 SE2d
416) (2016). This determination must be made by the juvenile court in the first
instance. Id.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/22/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.